Title: John Adams to Abigail Adams, 7 March 1799
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phyl. March 7. 1799
          
          I have been so overwhelmed with Business at the Close of the session of Congress and Since, that I have not been able to write you for several Days.
          Mr Grove desired me to tell you that Mr William Smith your Nephew is married to a very amiable young Lady the Daughter of a rich Father. What he means by a rich Father I dont know.— I congratulate you & Louisa on this Event.
          I cannot Say whether I shall see you in March. I have much to do. but neither a sense of Duty nor the feelings of Inclination will be wanting to induce me to see you at Quincy as soon as possible.— I shall not go to Washington.— I cannot.
          I am grieved and mourn for your Confinement.— In the Spring I will run about with you and in the fall bring you again to Phyladelphia.
          You will have News enough without my giving you the trouble to read them in my scrawls. Yours ever
          
            J. A
          
        